Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered October 24, 1988, as amended October 25, 1989, convicting him of operating a motor vehicle under the influence of alcohol and aggravated unlicensed operation of a motor vehicle in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment as amended is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The defendant claims that he was deprived of the effective assistance of counsel because of certain inactions on the part of his original attorney. That claim is predicated on matters dehors the record, and is not reviewable on direct appeal (see, People v Southard, 158 AD2d 490; People v Bux, 144 AD2d 683). Moreover, we decline to reduce the defendant’s sentence in the exercise of our interest of justice jurisdiction (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be without merit. Eiber, J. P., Harwood, Rosenblatt and Miller, JJ., concur.